Citation Nr: 0019407	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a condition of the 
eyes, including as secondary to chemical exposure or 
malnutrition while a prisoner of war.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include on a presumptive prisoner-of-war basis.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P. Y.  


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 1945 
and was a prisoner of war of the German government from 
January to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying an increased rating for post-traumatic 
stress disorder, then rated 10 percent disabling, and denying 
service connection for a condition of the eyes and of the 
gastrointestinal tract.  

In an April 1995 rating decision, the RO, in pertinent part, 
granted an increase to 30 percent disabling for the veteran's 
service-connected post-traumatic stress disorder.  

In January 1998, the Board remanded this case for further 
development.  In response to the remand, the veteran 
clarified that he wished to continue his appeal for a rating 
in excess of 30 percent for post-traumatic stress disorder, 
even though his representative had indicated in an April 1995 
statement that the veteran was content with the 30 percent 
rating.  Therefore, the Board will address this issue on 
appeal.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
condition of the eyes, to include as secondary to chemical 
exposure or malnutrition as a prisoner of war, is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for a 
gastrointestinal disorder, to include on a presumptive 
prisoner-of-war basis, is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  

3.  The criteria for evaluating mental disorders that became 
effective on November 7, 1996, are not more favorable to the 
veteran in this case.  

4.  Current manifestations of the veteran's service-connected 
post-traumatic stress disorder include uncontrollable tearful 
outbursts, moderate to severe depression, and avoidance of 
people outside of his family; overall impairment attributable 
to service-connected post-traumatic stress disorder is 
severe.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
condition of the eyes, to include as secondary to chemical 
exposure or malnutrition as a prisoner of war, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
gastrointestinal disorder, to include on a presumptive basis 
as a prisoner of war, is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

3.  The criteria for a 70 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 
9411, as promulgated in 38 C.F.R. § 4.132 (in effect through 
November 6, 1996), and 38 C.F.R. § 4.130 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for an eye disorder and 
gastrointestinal disorder

The veteran is seeking service connection for a condition of 
the eyes, to include as secondary to chemical exposure or 
secondary to malnutrition while a prisoner of war; and a 
gastrointestinal disorder on a prisoner-of-war presumptive 
basis.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him with any further development.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

Service connection may also be established on a presumptive 
basis for certain chronic disabilities when the evidence 
shows that a veteran served for 90 days or more during a 
period of war, and the disability becomes manifest to a 
degree of 10 percent or more after active military service, 
notwithstanding that there is no evidence of the disability 
during the period of service.  38 U.S.C.A. § 1112; Fenderson 
v. West, 12 Vet. App. 119, 125 (1999).  

The Board finds that the veteran's claim for an increased 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

If a veteran was a prisoner of war and was held captive for a 
period of not less than 30 days, certain conditions, to 
include malnutrition (including optic atrophy associated with 
malnutrition), irritable bowel syndrome, or peptic ulcer 
disease shall be service connected if manifest to a degree of 
10 percent or more at any time after discharge from service, 
notwithstanding lack of inservice evidence.  38 C.F.R. § 
3.309(c) (1999); see Greyzck v. West, 12 Vet. App. 288, 291 
(1999).  These presumptions are rebuttable by affirmative 
evidence offered to the contrary.  38 C.F.R. § 3.307 (1999); 
Darby v. Brown, 10 Vet. App. 243, 246 (1997).  A claim of 
service connection for a presumptive disease by a former 
prisoner of war is well grounded if the claimant presents 
evidence of a current diagnosis of a disease listed in law as 
entitled to service connection on a presumptive prisoner of 
war basis.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996).  
The credibility of the evidence is presumed when determining 
whether a claim is well grounded.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

The record in this cases establishes that the veteran was a 
prisoner of war for more than 30 days.  Furthermore, his 
service medical records reveal that in May 1945, after his 
release as a prisoner, he was diagnosed with malnutrition and 
gastritis.  An August 1945 report of physical examination, 
however, is negative for a condition of the eyes or a 
gastrointestinal disorder.  

The service medical records also show that the veteran was 
treated from February to April 1943, prior to being interned 
as a prisoner of war, for eye problems that included acute 
bilateral optic neuritis and acute bilateral neurologic-
retinitis.  However, these complaints resolved, and by the 
time of the physical examination in August 1945, his 
uncorrected visual acuity was 20/20, bilaterally.  His eyes 
were normal on clinical examination.  

On separation examination in October 1945, the veteran was 
reported to be 70 inches tall and to weigh 156 pounds.  His 
uncorrected distant visual acuity was 20/20, bilaterally, and 
his eyes were normal on clinical examination.  The 
examination was negative for findings of malnutrition, 
gastrointestinal disability, or eye disability however 
diagnosed.  

The post service medical evidence is negative for a condition 
of the eyes due to chemical exposure or malnutrition during 
service.  The post service medical evidence reveals that the 
veteran currently has a condition of the eyes diagnosed as 
macular degeneration due to old age.  This diagnosis is 
echoed by the veteran's private ophthalmologist (specifically 
in a February 1993 letter), as well as by subsequent VA 
outpatient reports and by a March 1993 VA eye examination 
report.  Although the veteran was diagnosed with malnutrition 
in May 1945, after his release from internment as a prisoner 
of war, there is no competent opinion of record that links 
the veteran's current eye condition to malnutrition, chemical 
exposure, or any other incident in service.  Therefore, this 
claim is not well grounded on a direct basis.  

Likewise, this claim is not well grounded on a prisoner-of-
war presumptive basis because there is no competent post 
service evidence of optic atrophy due to malnutrition.  
Instead, the medical evidence of record indicates that he has 
macular degeneration due to old age.  The law provides that 
without a diagnosis of optic atrophy due to malnutrition, 
presumptive service connection on a prisoner-of-war basis is 
not warranted pursuant to 38 U.S.C.A. § 1112(b); 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c).  Therefore, given that optic 
atrophy due to malnutrition has not been diagnosed, and 
macular degeneration due to old age is not a condition for 
which presumptive service connection on a prisoner-of-war 
basis is warranted pursuant to 38 C.F.R. § 3.309, this claim 
must be denied as not well grounded.  

Likewise, although the post service medical evidence reveals 
that the veteran has been diagnosed with reflux esophagitis, 
there is no medical opinion of record that links it to the 
gastritis diagnosed during his military service.  Therefore, 
this claim is not well grounded on a direct basis.  

Furthermore, reflux esophagitis is not a disorder for which 
service connection may be established on a presumptive 
prisoner-of-war basis under governing law.  38 U.S.C.A. 
§ 1112(b); 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  The Board 
notes that, although irritable bowel syndrome and peptic 
ulcer disease are listed as presumptive conditions, there is 
no post service diagnosis of either of these disorders.  
Thus, without a diagnosis of irritable bowel syndrome or 
peptic ulcer disease, presumptive service-connection on a 
prisoner-of-war basis is not warranted under 38 U.S.C.A. 
§ 1112(b); 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  Therefore, 
this claim is not well grounded on a direct or presumptive 
basis.  

With respect to the veteran's testimony that he developed a 
condition of the eyes and a gastrointestinal disorder as a 
result of service, the Board notes that while he is certainly 
capable of providing the testimony offered in December 1994, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge . . ."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors of 
a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has not submitted a medical opinion or other competent 
evidence to support his claim that his current disorders are 
in any way related to his period of service, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107(a).  It follows that these claims must be denied.  

II.  Increased rating for post-traumatic stress disorder

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required in order to comply with 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Service connection is in effect, in pertinent part, for post-
traumatic stress disorder, for which the RO has assigned a 30 
percent rating under Diagnostic Code 9411 of the Rating 
Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability for which an increased rating is sought.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue on this appeal.  

A.  Factual Background

The veteran was examined by VA in March 1993.  He reported 
that hearing about the events in the Persian Gulf War 
reminded him of his prisoner of war and combat experiences.  
As a result, he had trouble sleeping and used medications.  
He also described having some flashbacks during the day.  As 
a result, he avoided all war and violent movies.  The 
examiner commented that he lapsed into tears during the 
examination while talking about it.  He reported that the 
attacks of depression and anxiety were increasingly more 
frequent and uncontrollable to the point that it caused him 
great embarrassment.  He indicated that the POW support group 
that he had been attending did not help him; in fact it only 
made matters worse.  The veteran felt increasingly irritable, 
and his startle response had become more pronounced.  He also 
described increased episodes of depression during which he 
obsessively thought about his POW and war experiences.  
According to him, the POW group staff advised him to seek 
psychiatric help at the VA Medical Center (VAMC).  Following 
this discussion, the examiner reported that the veteran 
lapsed into a spell of sobbing.  The veteran described his 
level of distress as severe.  The veteran added that he 
hunted and fished and occasionally played cards with friends, 
however, most of the time he stayed at home with his family.  

The psychiatric examination revealed that the veteran was 
alert, cooperative, oriented in all spheres.  He showed no 
evidence of fragmented thought processes, loosened 
associations, paranoid ideation, distance from reality or 
otherwise psychotic symptomatology.  His conversation was 
organized, logical and coherent.  His mood revealed moderate 
to severe depression as evidenced by his reports of 
sleeplessness, a sense of helplessness, loneliness, and 
several episodes of spontaneous crying during the 
examination, to point that the veteran was sobbing 
uncontrollably and then terribly embarrassed.  His affect, 
when not disturbed by his dysthymia and his crying, was 
pleasant, cooperative and well modulated.  He tended to be 
able to hide his distress rather well in most social 
situations, provided that it was not immediately in his 
consciousness at that time or was not provoked into such by 
some experience of the moment.  His memory and intellect 
appeared to be intact and at least average or somewhat above.  
The veteran seemed generally anxious about the current 
examination and explained this, as indicated above, by his 
distress at ever having to talk about or deal with his POW 
and combat experience.  The examiner's overall clinical 
impression was chronic post-traumatic stress disorder, which 
was currently more pronounced when compared to the last 
examination report of record in 1988, when his condition was 
described as fair.  The examiner elaborated that the 
increased severity appeared to have been sparked by his 
knowledge of Gulf War events, as well as increasing medical 
problems that reminded him of his combat and POW experiences 
as he grew older.  No evidence of psychosis was noted.  The 
post-traumatic stress disorder was characterized by the usual 
symptoms of increased startle reaction, irritability, sleep 
disturbance, nightmares of his combat and POW experience, 
daytime flashbacks, and periods of depression and isolation.  

Based on the foregoing examination, the examiner diagnosed 
chronic post-traumatic stress disorder, currently more severe 
than in 1988, and major depressive disorder secondary to 
post-traumatic stress disorder.  The examiner added that it 
appeared that the veteran's condition had worsened to a 
significant degree since 1988 and that his presentation on 
clinical examination seemed genuine and credible in that his 
distress had become debilitating to a degree above and beyond 
a mere inconvenience.  The veteran was competent for VA 
purposes.  

In December 1994, the veteran appeared before a hearing 
officer at the RO.  With respect to his service-connected 
post-traumatic stress disorder, he remarked that it was 
increasing in severity.  His friend, who also testified, 
echoed the veteran's belief that the post-traumatic stress 
disorder was worsening.  Based on personal observation, the 
veteran's friend described occasions when the veteran would 
get worked-up emotionally over things.  

VA outpatient records throughout this period indicate that 
the veteran attended a POW discussion group.  Generally these 
records echo the foregoing evidence.  Furthermore, the 
veteran apparently was prescribed psychotropic medicine.  The 
medication was discontinued, however, due to side effects.  

VA afforded the veteran a psychiatric examination in July 
1999.  Prior to interviewing the veteran, the examiner 
indicated that he had reviewed the claims file and the 
available medical records.  During the interview, the veteran 
reported that he was very depressed and that he experienced 
dizzy spells.  According to the examiner, the veteran became 
tearful.  The veteran also reported trouble sleeping due to 
dreams about his war experiences.  The psychiatric 
examination revealed that the veteran was fully alert and 
oriented.  He described his mood as becoming increasingly 
depressed in the past year.  He also reported that, at times, 
he had not wanted to live any longer and that his level of 
activity had decreased.  He described an urge to isolate 
himself from other people.  He described intrusive symptoms 
related to experiences as a machine gunner.  He stated that 
about once a week, he would isolate himself from others.  He 
indicated that he did not want to follow through on a plan to 
kill himself but felt rather hopeless about some aspects of 
the future.  He reported sleeping three to four hours a night 
and said that he experienced nightmares up to two times a 
week.  He attributed a recent weight loss of 15 pounds to his 
post-traumatic stress disorder.  He regularly attended church 
every week.  Furthermore, he attended an ex-POW group once a 
month.  He and his wife would eat out twice a week.  He 
reported a decreased interest in working in his orchard.  In 
addition, although he reported visiting with his neighbors 
every day, he also reported becoming tearful and crying on a 
daily basis for the last couple of years.  

The examiner noted that the veteran spoke at a normal rate 
and rhythm.  His thought processes and communication were 
both logical and coherent.  There was no evidence of 
hallucinations or delusions.  There was no evidence of 
inappropriate behavior.  Although he never attempted suicide, 
he indicated that he had had suicidal thoughts for the last 
year.  He told his wife to hide his pistol a year ago because 
he was concerned about his suicidal thoughts.  He denied an 
imminent intent or plan to act on any suicidal thoughts.  He 
reported that about once a week, he thinks about killing 
himself by jumping in the river.  He was always able to 
maintain his personal hygiene and other basic activities of 
daily living.  He was fully oriented to person, place and 
time.  He denied any significant problems with memory.  There 
was no evidence of obsessive or ritualistic behavior that 
interfered with routine activities.  There was no evidence of 
panic attack.  As noted above, the veteran had been feeling 
depressed over the past year.  He continued to experience 
anxiety, and has had for a number of years, consistent with 
his diagnosis of post-traumatic stress disorder.  There was 
no evidence of impulse control problems.  He indicated that 
he felt tired due to his trouble sleeping.  The veteran 
indicated that he had recurrent distressing recollections of 
war or POW experiences approximately every other day and 
recurrent distressing dreams once or twice a week.  He 
indicated that he had flashbacks once a week.  He denied 
intense psychological distress in response to events that 
symbolize or resemble the traumatic event.  For example, he 
indicated that his symptoms did not worsen on the anniversary 
of his capture.  The veteran indicated that he tended to 
avoid thoughts or feelings associated with the war.  He 
indicated that he avoided things that aroused recollections 
of the war such as war movies and fireworks.  He refused to 
participate in parades because he found them too upsetting.  
He described difficulty falling and staying asleep.  He 
denied recent difficulty with irritability or anger.  He 
described some difficulty concentrating and an exaggerated 
startle response to loud noises, which had been an ongoing 
problem for him over the years.  He indicated that he 
experienced an increased heart rate and sweating if he was 
exposed to events that symbolized or resembled traumatic 
events.  The examiner determined that psychological testing 
was not necessary.  The examiner further determined that the 
veteran was capable of managing his benefit payments in his 
own best interests.  The examiner diagnosed post-traumatic 
stress disorder with a Global Assessment of Functioning (GAF) 
score of 50.  The examiner elaborated that the veteran's GAF 
was the same under the old and revised rating criteria.  The 
veteran reported intense depression over that past year, 
which the examiner felt appeared to be secondary to feelings 
of guilt related to experiences as a machine gunner in World 
War II.  It was felt likely that he would benefit from 
psychotropic medication.  The examiner concluded that the 
veteran's post-traumatic stress disorder symptoms were 
somewhat worse than those noted during his last compensation 
and pension examination in 1993.  Furthermore, it appeared 
that the veteran's depressive symptoms were secondary to his 
post-traumatic stress disorder.  

B.  Analysis

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
post-traumatic stress disorder, formerly set forth in 38 
C.F.R. §§ 4.125-4.132 (1996) (redesignated as 38 C.F.R. §§ 
4.125-4.130 (1999)).  See 61 Fed. Reg. 52,695-52,702 (1996).  

The veteran has been evaluated on numerous occasions for 
post-traumatic stress disorder under 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  However, 38 C.F.R. § 4.132 was 
redesignated, effective November 7, 1996, as 38 C.F.R. 
§ 4.130, which includes new rating criteria for post-
traumatic stress disorder under Diagnostic Code 9411.  The 
Court has held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
notes that the veteran has been denied an increased rating 
under both the "old" and "new" rating criteria.  The Board 
is of the opinion that the change in the rating criteria 
effective November 7, 1996, did not result in a more 
favorable version of the regulation than the prior criteria 
with respect to the veteran in this case.  The new criteria 
are more objective than the old and will result in more 
consistent evaluations and greater ease in comparing 
examinations.  The symptoms indicated at each level are not 
intended to be comprehensive (and could not be, because of 
the multitude of symptoms in mental disorders), but to 
provide an objective framework that will enable rating boards 
to assign consistent evaluations for mental disorders based 
on signs and symptoms.  See 60 Fed. Reg. 54,825-54,831 
(1995).  As there is no indication that consideration under 
the current criteria would result in a higher, or lower, 
evaluation of the same symptoms than would result from 
consideration under the previous criteria, the Board will 
specifically apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3-
2000 (2000).  

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected post-
traumatic stress disorder turned on the severity of his 
overall social and industrial impairment.  A 30 percent 
rating was warranted where such impairment was of 
"definite" severity; ratings of 50, 70 and 100 percent were 
warranted where such impairment was "considerable", 
"severe", and "total", respectively.  38 C.F.R. § 4.132.  
The highest rating of 100 percent was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  The common symptoms include totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes, associated with almost all daily activities such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  A 
100 percent rating was also warranted if the clinical 
evidence showed that the appellant was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132.  It should 
be noted that the criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, for a 100 percent evaluation constitute 
independent bases for granting a 100 percent evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

In addition, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9411 under the revised 
criteria, a 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of personal hygiene); disorientation 
to time and place; memory loss for names of close relatives, 
own occupation, or own name.  

In considering the veteran's claim for an increased rating 
for his service-connected post-traumatic stress disorder, the 
Board is of the opinion that a disability evaluation of 70 
percent is warranted pursuant to the old rating criteria for 
severe impairment prior to and after November 7, 1996.  In 
support of this conclusion, the Board notes that the March 
1993 VA examiner described the veteran's mood as one of 
moderate to severe depression as evidenced by reports of 
sleeplessness, helplessness, loneliness, and several episodes 
of spontaneous crying during the examination to the point 
that the veteran was sobbing uncontrollably.  Furthermore, 
the examiner diagnosed the veteran's depression as a 
manifestation of his service-connected post-traumatic stress 
disorder and that this condition had worsened to a 
significant degree since 1988.  In 1988, the veteran's post-
traumatic stress disorder was described as fair.  In light of 
the above, the Board finds that the evidence prior to 
November 7, 1996, reflects symptoms that more nearly 
approximate severe impairment.  See 38 C.F.R. § 4.7.  

Moreover, the examiner in July 1999 opined that the veteran's 
post-traumatic stress disorder continued to be severe.  For 
example, the veteran continued to experience uncontrollable 
tearful outbursts and bouts of depression secondary to his 
post-traumatic stress disorder.  Thus, the evidence shows 
that the veteran is severely impaired and that a 70 percent 
rating prior to and after November 7, 1996, is warranted.  In 
order to avoid redundancy, the Board will forego an analysis 
under the amended regulations with respect to a 70 percent 
rating.  

In reaching this conclusion, however, the Board is 
constrained to point out that the veteran's service-connected 
post-traumatic stress disorder does not warrant a rating in 
excess of 70 percent prior to November 7, 1996, under the old 
rating criteria because the evidence fails to show total 
impairment.  For example, the veteran does not contend, nor 
does the evidence show, that he lives in virtual isolation in 
the community.  The March 1993 examiner noted that the 
veteran would hunt and fish.  He would also play cards with 
friends and attend a POW discussion group.  Furthermore, 
there is no evidence of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Moreover, there is no clinical 
evidence showing that the veteran was demonstrably unable to 
obtain or retain employment as a result of his post-traumatic 
stress disorder.  38 C.F.R. § 4.132.  Therefore, a rating in 
excess of 70 percent under the old regulations is not 
warranted.  

Likewise, the Board finds that a 100 percent evaluation under 
the amended criteria is not warranted on and after November 
7, 1996, because there is no evidence of total impairment as 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of personal 
hygiene); disorientation to time and place; or memory loss 
for names of his close relatives, his own occupation, or his 
own name.  

For example, while the POW group records cumulatively show 
that the veteran was irritable, and that he experienced sleep 
difficulties, the records do not show grossly inappropriate 
behavior, spatial disorientation or neglect of personal 
appearance and hygiene due to post-traumatic stress disorder.  
Hence, deficiencies of thinking, mood, or judgment or other 
symptomatology of such severity as to warrant a 100 percent 
evaluation have not been shown to result from the veteran's 
post-traumatic stress disorder.  Furthermore, although the 
veteran reported to the VA examiner in July 1999 that he 
thought about killing himself, the examiner did not find that 
the veteran was going to act on this thought.  Moreover, the 
examiner did not find the veteran a danger to himself or 
others.  

The Board additionally notes that although the VA examiner 
opined in July 1999 that the veteran's post-traumatic stress 
disorder was somewhat worse than reflected in the March 1993 
VA examination report, the evidence nevertheless fails to 
more closely approximate total impairment under the old or 
amended regulations.  It is significant in this regard that 
the VA examiner in July 1999 assigned a GAF of 50.  The 
Global Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  

A GAF score of 50 clearly does not equate to 'total' 
industrial inadaptability because a GAF of 55-60 under DSM-
IV, as noted above, is productive of only 'moderate' 
pertinent impairment, see Carpenter, and even 'more than 
moderate' pertinent impairment is still considerably less 
than total impairment.  See, e.g., VAOPGCPREC 9-93.  
Accordingly, a 100 percent evaluation for the veteran's post-
traumatic stress disorder on and after November 7, 1996, is 
not warranted under the old or new rating criteria.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

The Board is of the opinion that the disability picture more 
nearly approximates the criteria for a 70 percent rating 
prior to, and after, November 7, 1996.  38 C.F.R. § 4.7.  

Finally, the Board has considered the doctrine of reasonable 
doubt.  38 C.F.R. § 4.3 (1999).  However, as the 
preponderance of the evidence is against an evaluation in 
excess of that set out above, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a condition of the eyes, to include as 
due to chemical exposure or malnutrition while a prisoner of 
war, is denied.  

Service connection for a gastrointestinal disorder, to 
include on a prisoner-of-war presumptive basis, is denied.  

A 70 percent evaluation for post-traumatic stress disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

